Name: Commission Regulation (EEC) No 2472/79 of 7 November 1979 on imports into the Benelux countries and Denmark of dresses (category 26) and skirts (category 27) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 79 Official Journal of the European Communities No L 281 /7 COMMISSION REGULATION (EEC) No 2472/79 of 7 November 1979 on imports into the Benelux countries and Denmark of dresses (category 26) and skirts (category 27) originating in Thailand HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries or Denmark of the categories of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limits given in that Annex, subject to the provisions of Article 2(1 ). Artie e 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 11 76/79 (2 ) and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Benelux countries and Denmark of dresses (category 26) and skirts (category 27) originating in Thailand have exceeded the levels referred to in Article 1 1 (3) ; Whereas, in accordance with Article 1 1 (5), Thailand was notified on 12 July 1979 of a request for consulta ­ tions ; whereas, following these consultations, the products in question should be subjected to quantita ­ tive limits for the period 1979 to 1982 ; Whereas Article 11 ( 13) ensures, by means of a double ­ checking system in accordance with Annex V to the Regulation in question , that quantitative limits are complied with ; Whereas the products in question exported from Thai ­ land between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, 1 . Products as referred to in Article 1 and shipped from Thailand to the Benelux countries or Denmark between 1 January 1979 and the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to submission of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Thailand to the Benelux countries or Denmark after the entry into force of this Regulation shall be subject to the double ­ checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Thailand on or after 1 January 1979 and released for free circulation shall be set off against the quantitative limits established for 1979 . Article J This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27 . 12. 1978 , p. 1 . (2 ) OJ No L 149, 18 . 6 . 1979, p . 1 . No L 281 /8 Official Journal of the European Communities 10 . 11 . 79 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 26 60.05 61.02 60.05-41 , 42, 43, 44 ; 61.02-48 , 52, 53 , 54 Women's, girls ' and infants' (other than babies ') woven and knitted or crocheted dresses BNL DK 1 000 pieces , 380 C) 170(1 ) 395-2 (2 ) 1 80-2 (2 ) 411 191 427-5 202-5 27 60.05 61.02 60.05-51 , 52, 54, 58 ; 61.02-57, 58 , 62 Women's, girls' and infants' (other than babies ') woven and knitted or crocheted skirts, including divided skirts DK 1 000 pieces 83 88 93-3 99 (') An additional quantity of 100 000 pieces for Denmark and 50 000 pieces for Benelux has been fixed for the year 1979. ( 2 ) An additional quantity of 50 000 pieces for Denmark and 40 000 pieces for Benelux has been fixed for the year 1980.